Citation Nr: 1221781	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  06-31 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from May 1942 to December 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  For the issue of a TDIU, a notice of disagreement was received in February 2005, a statement of the case was issued in September 2006, and a substantive appeal was received in September 2006.  The Veteran had requested a Board hearing.  However, he failed to report for a Board hearing in February 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The RO has denied the Veteran's TDIU claim; the record shows that service connection has been established for three disabilities.  His combined service-connected disability rating is 60 percent.  Many of the Veteran's written statements appear to question the manner of arriving at this rating.  The Board draws the Veteran's attention to 38 C.F.R. § 4.25 (2011) which sets forth the procedure for combining the ratings for service-connected disabilities.  Many of the Veteran's statements also stress his age.  In this regard, the Board advises the Veteran that in determining whether TDIU is warranted, consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  In other words, VA may not consider his age in adjudicating the TDIU claim.  His age is considered for a total rating for pension purposes, and it is noted that he has already been found to be permanently and totally disabled for nonservice-connected pension purposes.  

As the TDIU issue now stands, VA may only consider the effect of his three service-connected disabilities on his ability to obtain substantially gainful employment, regardless of his age.  With this in mind, however, the record includes several statements from the Veteran suggesting that he believes that several other disorders (not currently service-connected) are in fact due to his service.  In March 2005 and September 2006 statements, the Veteran refers to heart, high blood pressure, right eye, spine, asthma, hip, knee, and ankle disorders as being related to his service.  As such, the Board must view these as additional claims as inextricably intertwined with his claim for TDIU since if he were to be awarded service connection for any of these additional disorders, it would impact the TDIU adjudication.  In other words, any additional disorders found to be service-connected would then have to be considered in determining if TDIU is warranted.  See generally  Holland v. Brown, 6 Vet.App. 443 (1994); Vettese v. Brown, 7 Vet.App. 31 (1994); Parker v. Brown, 7 Vet.App. 116 (1994).

Under the circumstances, the Board may not proceed with appellate review of the TDIU claim until the RO has adjudicated the additional service connection claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should expeditiously develop and adjudicate the Veteran's claims for service connection for heart, high blood pressure, right eye, spine, asthma, hip, knee, and ankle disabilities, to include proper VCAA notice.  The Veteran and his representative should be furnished notice of the determination and notice of appellate rights and procedures, including the necessity to file a timely notice of disagreement if he desires to initiate an appeal from any such determination(s).  

2.  If service connection is established for any additional disability or disabilities, then the RO should undertake additional TDIU development, including an appropriate examination, to obtain an opinion on the impact of all service-connected disabilities on his ability to obtain substantially gainful employment. 

3.  After completion of the above, the RO should review the expanded record and determine if TDIU is warranted.  If such benefit remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review of all issues properly in appellate status. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



